At the January, 1939, term of the circuit court of Autauga County, the grand jury found, and returned into open court, an indictment against this appellant, containing three counts; and in each count charged, in different verbiage, that he did assault Alberta Childress, a woman, with the intent forcibly to ravish her, etc.
Each of the counts were in proper form and substance.
The judgment entry discloses that he was arraigned upon said indictment on April 13, 1939, and interposed his plea, that he was guilty in manner and form charged therein, whereupon he was duly adjudged guilty by the trial court, and his punishment was fixed at not less than two years and six months, and not more than four years and six months. He was sentenced accordingly and judgment of conviction was duly pronounced and entered, from which, notwithstanding his plea of guilty, he took an appeal to this court.
There is no bill of exceptions, hence the appeal is upon the record proper. The only question presented therefore is the regularity of the proceedings in the lower court.
Upon examination, we find the record regular in all respects. No error being apparent thereon the judgment of conviction from which this appeal was taken is affirmed.
Affirmed. *Page 514